DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-13 and 16-20 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 9/12/2022, with respect to the 35 U.S.C. 112(b) and 112(d) rejections and the specification and abstract objections have been fully considered and are persuasive.  These rejections and objections have been withdrawn. 
However, applicant’s amendment of claim 1 has necessitated the new obviousness type double patenting rejections of claims 1-4, 6 and 16-18 presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 6 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-17 of U.S. Patent No. 11065906. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 15-17 of U.S. Patent No. 11065906 recite essentially identical claims to claims 1-4, 6 and 16-18 of the instant application. The only difference is that pending claim 1 is to the OEL on a substrate. However, it would have been obvious to provide U.S. Pat. No. 11065906’s OEL layer on a substrate so that it could be utilized in various applications and devices. Therefore, claims 1-4, 6 and 16-18 are not patentably distinct from claims 1-5 and 15-17 of U.S. Patent No. 11065906.

2.	Claims 1-4, 6 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-15 of U.S. Patent No. 11420230 (note this resulted from Application No. 16/641962, cited in the previous Action). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 13-15 of U.S. Patent No. 11420230 recite essentially identical claims to claims 1-4, 6 and 16-18 of the instant application. The only difference is that pending claim 1 is to the OEL on a substrate. However, it would have been obvious to provide U.S. Pat. No. 11420230’s OEL layer on a substrate so that it could be utilized in various applications and devices. Therefore, claims 1-4, 6 and 16-18 are not patentably distinct from claims 1-5 and 13-15 of U.S. Patent No. 11420230.

Allowable Subject Matter
3.	Claims 7-13, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the printing apparatus of claim 7 for producing the optical effect layer of claim 1 or the process of claim 12 for producing the optical effect layer of claim 1. In particular, the prior art not only fails to teach or suggest the optical effect layer of claim 1 it also fails to teach an arrangement of magnetic-field generating devices as claimed in claims 7 and 12. Therefore, claims 7 and 12 are allowable. Claims 8-11, 13, 19 and 20 depend from either claim 7 or 12 and are allowable for the same reasons.

Conclusion
	Claims 1-4, 6-13 and 16-20 are pending.
	Claims 1-4, 6 and 16-18 are rejected.
	Claims 7-13, 19 and 20 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 18, 2022Primary Examiner, Art Unit 1717